Order modified on the law and facts in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: This consolidated tax *927proceeding is brought pursuant to article 13 of the Tax Law to review the annual assessment of petitioner’s property located at 341 Seneca Street in the city of Buffalo, for the years 1951-55 inclusive. Petitioner alleges that the assessments were erroneous by reason of over-valuation and inequality. Pursuant to section 292-a of the Tax Law, petitioner served written demand upon appellant to admit certain ratios which was refused. At the trial petitioner was successful in establishing only two out of the five ratios requested. It is provided by that section under subdivision 2 that “ if the petitioner thereafter proves that the ratio which the 'assessed value of the real property in the tax district bears to its full value is not in excess of the ratio or percentage specified in his demand as aforesaid, he may apply to the court * * * for an order requiring the respondent to pay him the reasonable expenses incurred in making such proof including the reasonable fees of experts and attorneys.” Pursuant to that section, petitioner was entitled to the reasonable expenses and attorney’s fees incurred in making such proof with respect to the years 1954 and 1955 where the ratio was not in excess of that demanded. The record indicates that the allowance made by the Official Referee was not predicated upon the expenses and attorney’s fees incurred in making proof with respect to those two years. The matter should be remitted to the Special Term to determine upon proof the allowance to be made in accordance with the statutory mandate. (See Matter of Taylor v. Vion, 285 App. Div. 1152.) All concur. (Appeal from an order of Erie Supreme Court in proceedings to review assessments on property in the city of Buffalo.) Present—MeCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.